Citation Nr: 0111125	
Decision Date: 04/17/01    Archive Date: 04/23/01

DOCKET NO.  00-04 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from July 1970 to July 1973 and 
from September 1974 to August 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines VA's obligations with respect to the duty to assist 
and includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Specifically, in disability compensation claims, the new law 
states that the duty to assist requires VA to obtain the 
veteran's service medical records or other relevant service 
records held or maintained by a government entity.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-2098 (2000) (to be codified at 38 U.S.C. 
§ 5103A(c)).  When VA attempts to obtain records from a 
federal department or agency, the efforts to obtain those 
records must continue until the records are obtained unless 
it is reasonably certain that such records do not exist or 
that further efforts to obtain those records would be futile.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-2098 (2000) (to be codified at 
38 U.S.C. § 5103A(b)(3)). 

The new law also specifies that VA's duty to assist in a 
disability compensation claim includes providing a medical 
examination or obtaining a medical opinion when necessary to 
make a decision on the claim.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A(d)).  Such an 
examination or opinion is necessary to make a decision on a 
claim if all of the lay and medical evidence of record 
(1) contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim. Id.

The Board finds that a remand is required in this case to 
ensure compliance with the new notice and duty to assist 
provisions contained in the VCAA.  In addition, because the 
RO has not yet considered whether any additional notification 
or development action is required under the VCAA, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.    

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken. 

In this case, the veteran seeks service connection for 
bilateral hearing loss.  As noted by the veteran's 
representative, the RO previously denied the claim as not 
well grounded.  As discussed above, the VCAA has eliminated 
the well-grounded requirement.  On remand, the RO must 
therefore adjudicate the claim on its merits.  

The Board also finds specific deficiencies in the duty to 
assist as redefined by the VCAA.  The record shows that the 
veteran served his first period of active duty in the U.S. 
Army and his second period of active duty in the U.S. Marine 
Corps.  The RO has obtained medical records from Marine Corps 
service dated from September 1974 to September 1976 only.  
The August 2000 response to the request for the missing 
records from October 1976 to August 1983 does not specify 
whether the records do not exist or are otherwise 
unavailable.  Pursuant to the VCAA, a remand is required so 
that the RO may make further inquiry into the availability of 
those records as provided by law.

In addition, with respect to the Army service, the RO 
obtained records consisting only of the June 1970 report of 
medical examination and medical history, the June 1973 report 
of medical examination and medical history, and some dental 
records.  The RO also secured the December 1973 report of 
medical examination and medical history completed for the 
veteran's enlistment into the U.S. Army National Guard.  
However, there are no daily progress notes, sick call 
entries, immunization reports, or other records associated 
with any treatment the veteran may have received during that 
period of active service.  On remand, the RO should inquire 
as to the existence of any such additional service medical 
records.        

The record also reflects the veteran's assertions that he 
incurred hearing loss as a result of being exposed to noise 
in service as an automobile mechanic, as well as from 
gunfire.  His service documents confirm service as a mechanic 
during active duty.  The report of the January 1999 VA 
audiology examination shows that the veteran has a current 
hearing loss disability for VA purposes.  See 38 C.F.R. § 
3.385 (2000).  However, the examiner did not offer an opinion 
as to the etiology of the hearing loss, although there is no 
indication that such an opinion was requested.  Considering 
the evidence of record in the context of the new duty to 
assist provisions set forth in the VCAA, the Board finds that 
a remand is required to secure an opinion as to the etiology 
of the veteran's hearing loss.        

Accordingly, this case is REMANDED for the following action:

1.  The RO should attempt to secure the 
veteran's complete service medical records 
as provided by law.  Specifically, the RO 
should request records from his period of 
service in the U.S. Marine Corps from 
October 1976 to August 1973.  The RO 
should also request any additional records 
(other than enlistment and separation 
examinations) for the veteran's service in 
the U.S. Army from July 1970 to July 1973.  

If the requested records do not exist or 
are unavailable, a written response to 
that effect must be associated with the 
claims folder.

2.  The RO should afford the veteran a VA 
audiology examination.  All indicated 
tests and studies should be performed as 
deemed necessary by the examiner.  The 
claims folder must be made available to 
the examiner for review prior to the 
examination.  After examining the veteran 
and reviewing the claims folder, the 
examiner is asked to offer an opinion as 
to the likelihood that the veteran's 
current bilateral hearing loss is the 
result of exposure to noise in service.  
The examiner should provide a rationale to 
support the opinion.  If the examiner is 
unable to supply the requested opinion, 
the report should so state.     

3.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse consequences for his claim.

4.  The RO must then review the claims 
file and ensure that all other 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure full compliance with the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107). 

5.  Thereafter, the RO should readjudicate 
the veteran's claim for service connection 
for bilateral hearing loss.  If the 
disposition remains unfavorable to the 
veteran, the RO should furnish the veteran 
and his representative a supplemental 
statement of the case and afford the 
applicable opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until notified.    

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


